*440
ORDER

PER CURIAM.
Rambus Inc. petitions for a writ of mandamus to direct the United States District Court for the Eastern District of Virginia to dismiss two of Infineon Technologies AG et al.’s counterclaims and to dismiss Infineon’s equitable estoppel defenses. Infineon opposes. Rambus moves for leave to file a reply, with reply attached. Infineon opposes. Rambus replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The petition for a writ of mandamus is denied.
(2) The motion for leave to file a reply is granted.